Citation Nr: 0830631	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer with incontinence and loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1973 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In November 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDING OF FACT

Residuals of prostate cancer with incontinence and loss of 
use of a creative organ is related to service. 


CONCLUSION OF LAW

Residuals of prostate cancer with incontinence and loss of 
use of a creative organ was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the VCAA does not preclude the Board from adjudicating 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran on the issue in appellate 
status and a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In addition, service connection for certain diseases, such as 
a malignant tumor, may also be established on a presumptive 
basis by showing that the disorder manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply in the present case as prostate cancer did not manifest 
until over 20 years after service discharge, as discussed 
below. 

Service treatment records show that the veteran was seen on 
multiple occasions with diagnoses of prostatitis (June 1979, 
September 1997, April 1980, and on another occasion for which 
the date could not be deciphered).  On the examination at 
service discharge, it was noted that the veteran had an 
"enlarged prostate with [history] of chronic prostatitis 
under septra medication and which is asymptomatic at 
present."  

There is no doubt that that the veteran had prostate cancer.  
Post-service records show, and the veteran testified at his 
November 2007 hearing, that he was diagnosed with prostate 
cancer in 2004.  The record further shows that in January 
2005 he underwent a laparoscopic radical prostatectomy.  

Clinicians have addressed the etiology of the veteran's 
prostate cancer.  In an October 2007 VA medical record, a 
clinician noted the veteran's young age at the time of his 
initial diagnosis of prostate cancer, history of treatment 
for recurrent prostatitis beginning in service, and studies 
indicating an increase risk for prostate cancer in men with 
recurrent prostatitis.  Based on this information, the 
clinician stated that it was a logical presumption that the 
veteran's prostate cancer was a result of his recurrent 
prostatitis.  In another VA medical record dated in January 
2008, a physician clinician noted the veteran's significant 
history of prostatitis, treatment for prostate cancer, and 
lack of family history of prostate cancer.  The doctor opined 
that the veteran's "chronic prostatitis would most likely be 
a causaative [sic] factor for the development of prostate 
cancer at a young age."  

Reviewing all the evidence and resolving all doubt in the 
veteran's favor, the Board concludes that service connection 
for residuals of prostate cancer with incontinence and loss 
of use of a creative organ is warranted.  


ORDER

Service connection for residuals of prostate cancer with 
incontinence and loss of use of a creative organ is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


